UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7157



DANNY LEE PEOPLES,

                                              Plaintiff - Appellant,

          versus

TOMMY BOBBITT; RONNIE DEAN HORTON,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-96-623-R)


Submitted:   November 21, 1996            Decided:   December 4, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Danny Lee Peoples, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Peoples v. Bobbitt, No. CA-96-623-R (W.D. Va. July 12, 1996). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2